360 S.E.2d 102 (1987)
320 N.C. 637
STATE of North Carolina
v.
Johnny THOMAS, Jr., aka Johnny Thomas Taylor aka Thomas Taylor aka Johnny Cox aka Johnny Thompson aka Samuel Cobb aka William Davis aka Nathaniel Clark aka Thomas Cox aka John Thomas Darden aka Thomas Darden.
No. 392P87.
Supreme Court of North Carolina.
September 3, 1987.
*103 Johnny Thomas, Jr., pro se.
James A. Wellons, Associate Atty. Gen., Raleigh, for the State.

ORDER
Upon consideration of the petition filed by Defendant in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 3rd day of September 1987."